State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522101
________________________________

In the Matter of JEREMY L.
   WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   Peters, P.J., Garry, Rose, Lynch and Clark, JJ.

                             __________


     Jeremy L. Williams, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner was charged with violating the prison
disciplinary rule prohibiting the use of a controlled substance
after his urine twice tested positive for the presence of
opiates. Following a tier III disciplinary hearing, petitioner
was found guilty as charged. The determination was upheld upon
administrative appeal, and this CPLR article 78 proceeding
ensued.

     We confirm.   The misbehavior report, positive urinalysis
                                -2-                522101

test results and related documentation, together with the
testimony presented at the hearing, provide substantial evidence
to support the determination of guilt (see Matter of Jones v
Fischer, 138 AD3d 1294, 1295 [2016]; Matter of Jenkins v Annucci,
136 AD3d 1093, 1093 [2016]). Inasmuch as petitioner denied that
he had consumed drugs and alleged that the testimony of the
correction officers contained inaccurate statements, these
contentions presented credibility issues for the Hearing Officer
to resolve (see Matter of Jones v Fischer, 138 AD3d at 1295;
Matter of Green v Annucci, 134 AD3d 1376, 1377 [2015]). In
addition, contrary to petitioner's contentions, the documentary
evidence and testimony from the correction officer who obtained
the specimen and performed the urinalysis shortly thereafter
established the unbroken chain of custody of the specimen and
laid a foundation to permit consideration of the positive test
results (see Matter of Jenkins v Annucci, 136 AD3d at 1093;
Matter of Roman v Prack, 133 AD3d 959, 960 [2015]).1 Further,
while the maintenance logs do not indicate whether the requisite
quarterly maintenance of the urinalysis testing machine was
completed within the fourth quarter of 2014, the hearing
testimony established that this omission was a clerical error and
the quarterly maintenance of the urinalysis testing machine was
in fact performed in December 2014. Finally, we find no merit to
petitioner's contention that he was denied the right to call a
witness from a medical testing laboratory, as the record
establishes that petitioner declined to request any additional
witnesses. We have considered petitioner's remaining
contentions, including his claim that the Hearing Officer
exhibited bias, and find them to be without merit.

        Peters, P.J., Garry, Rose, Lynch and Clark, JJ., concur.




    1
        This Court's decision in Matter of Camarano v Selsky (260
AD2d 879, 880 [1999]), relied upon by petitioner, does not compel
a contrary result under the circumstances presented here (see
Matter of Collins v Goord, 40 AD3d 1329, 1330 [2007]).
                              -3-                  522101

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court